Where the duty to construct a highway or bridge is imposed by law upon a county we see no reason why, in case of negligence and consequent injury to the citizen, there should be any substantial difference as to liability between counties and cities as the former like the latter are now municipal corporations. *Page 688 
The county in the performance of this duty is clothed with a special power, not intrusted to it as a political division of the state in the exercise of the sovereign power for the benefit of all citizens, but strictly in the interest of the municipality.
All concur with GRAY, J., for affirmance, except BARTLETT and MARTIN, JJ., who dissent on ground stated in memorandum.
Judgment affirmed.